Citation Nr: 1011790	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sema E. Lederman


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from September 1977 to September 
1980, June 1983 to September 1983, and November 1990 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran has provided credible supporting evidence 
that his claimed in-service PTSD stressors occurred.

3.  Current medical evidence includes diagnoses of PTSD 
related to trauma experienced during active service.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In view of the favorable outcome, all appropriate notice and 
development has been undertaken.

II.  Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran's exposure to combat has been 
verified in the form of historical records that demonstrate 
that the camp at which he was stationed was subject to 7 
incoming SCUD missile attacks while the Veteran was stationed 
at the camp.  With respect to his stressor involving the 
alleged personal assault, in cases involving a claim of 
entitlement to service connection for PTSD based upon 
personal assault, after-the-fact medical evidence can be used 
to establish a stressor. See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999)

Because the Veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2009).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Veteran in this case has been advised of the types of 
evidence described in M21-1 and 38 C.F.R. § 3.304(f)(3).  In 
reply, the Veteran submitted statements regarding the alleged 
sexual trauma, including that his performance declined 
following the assault, and that he was harassed by his 
superior officers.  The Board has relied upon the available 
evidence in determining whether the alleged stressors can be 
corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his or her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he or she associates with active service, if the 
Board does not find the statements regarding the symptoms to 
be credible.

The Veteran asserts that he is entitled to service connection 
for PTSD as a result of combat and noncombat stressors 
experienced during his active service.  Specifically, he 
asserts that he developed PTSD as a result of his last period 
of active duty, when stationed in the Persian Gulf, where he 
was exposed to incoming SCUD missile attacks, and he was the 
victim of a sexual assault.  He states that as a result of 
the personal assault he began to experience depression, 
anxiety, and nightmares, and, as a result, that his 
performance in the military greatly declined.  

In this case while the Veteran's combat experiences have been 
verified, his diagnosis of PTSD is related to the claimed in-
service sexual trauma, rather than to the SCUD missile 
attacks.  Therefore, in order to grant service connection for 
PTSD, the Veteran must have some corroboration aside from his 
own testimony for his in-service sexual trauma.

The Veteran's service records are silent as to any 
allegations of sexual assault.  

In a March 2007 statement submitted in support of his claim, 
the Veteran stated that in February 1991 while stationed in 
Saudi Arabia he became ill, was on bed rest for a few days, 
and was prescribed some medication to help him sleep.  The 
Veteran further stated that while under those drugs someone 
fondled his genital area and that he was sedated and was 
unable fight back.  He also stated that when he awoke his 
underwear was on backwards and there was a note on his bed 
that stated, "You were really good last night."  He also 
stated that a few weeks later he received a note that stated, 
"I would like to taste you one more time."  The Veteran 
claims that the incident haunts him, that he no longer wants 
to socialize, and that he no longer trusts anyone.  

A March 2007 lay statement written by the Veteran's brother 
attests that the Veteran informed him of the attack and of 
the details surrounding the attack.  The brother stated that 
the incident changed the Veteran's personality, that now the 
Veteran is always angry and short-tempered, and that before 
he was a very outgoing and happy person.  He stated that he 
was not the same person he had been and has not returned to 
being the person he was before he entered the military.  

The Board notes that while the Veteran's service personnel 
files are absent of any reports of deteriorating work 
performance or unexplained behavioral changes, in the 
Veteran's previous years of service he received letters of 
appreciation and commendation noting outstanding performance 
and contributions.  Yet, during the Veteran's Desert Storm 
service there are no letters regarding the Veteran's service 
and no indication of the Veteran making any outstanding 
performance or contributions.  The absence of outstanding 
contribution and performance from the Veteran may corroborate 
the Veteran's version of events as it tends to show a 
behavioral change.  At the very least, it least raises a 
reasonable doubt.  

Recent U. S. Court of Claims for Veterans Appeals (Court) 
decisions have indicated that lay testimony is competent as 
to events that could be observed.  In this case, the Veteran 
is competent to offer a history as to the occurrence of his 
stressor and the details provided to his family member.  

The Veteran was initially diagnosed with PTSD in August 2006 
by a VA clinical neuropsychologist.  The psychologist stated 
that there was evidence to support a diagnosis of PTSD based 
on the alleged in-service trauma and the subsequent anxiety 
symptoms, which include re-experiencing the trauma, avoiding 
related situations, and hyperarousal.  The psychologist 
observed that since returning from the Persian Gulf, the 
Veteran had demonstrated a decline in vocational and social 
functioning.  Since August 2006, he has continued to receive 
treatment for PTSD based upon his in-service sexual assault.  
Treating clinicians have consistently related his diagnosis 
of PTSD to an in-service personal assault.

The Veteran underwent VA psychiatric examination in February 
2009, as a result of which the examiner determined that the 
Veteran did not meet the criteria for a diagnosis of PTSD 
related to the SCUD missile attacks.  Significantly, the 
examiner did not address whether the Veteran met the criteria 
for a diagnosis of PTSD related to the alleged in-service 
sexual assault.

Although the record contains a February 2009 VA examination 
that is negative for PTSD, the Board notes that in evaluating 
medical opinions, the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The February 2009 VA 
examination is the only record in six years that does not 
confirm a diagnosis of PTSD related to the alleged in-service 
sexual assault.  Given that the examiner wholly declined to 
address whether the Veteran met the criteria for a diagnosis 
of PTSD related to the alleged in-service assault, the Board 
concludes that the lack of a PTSD diagnosis at the time of 
the February 2009 examination is not fatal to the Veteran's 
claim.  The record overall is replete with diagnoses of PTSD 
related to the alleged in-service personal assault.  Because 
the lack of performance awards with respect to the Veteran's 
last period of active duty is persuasive corroboration of the 
alleged assault, the Board finds that the weight of the 
evidence supports the grant of service connection for PTSD.  

Despite that the Veteran's personal assault stressor is not 
documented in his service records, the Board finds that the 
Veteran's credible testimony along with the contemporaneous 
evidence from his brother demonstrating knowledge of the 
assault, combined with the medical evidence that found the 
Veteran's history demonstrative of an in-service personal 
assault with resulting PTSD, are sufficient to corroborate 
the occurrence of the in-service personal assault.  
Additionally, medical professionals have determined that the 
personal assault the Veteran experienced is of the very 
nature of that contemplated in the regulations regarding 
service connection for PTSD based upon personal assault.  38 
C.F.R. § 3.304(f)(3).  This evidence, combined with the 
positive opinion finding a relationship between the Veteran's 
current diagnosis of PTSD and the in-service personal 
assault, and the lack of any negative evidence, support the 
award of service connection for PTSD.

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, as is required by law, the Board finds that it is as 
likely as not that the Veteran has PTSD as a result of an in-
service personal assault.  The criteria for service 
connection for PTSD are met and service connection for PTSD 
is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


